In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of protection of the Family Court, Suffolk County (Simeone, J.), dated May 17, 2006, which, after a hearing and upon a finding that the husband committed the family offenses of disorderly conduct and harassment, directed the husband, inter alia, to stay away from the wife and the children.
Ordered that the order of protection is affirmed, with costs.
The record supports the Family Court’s determination that, based on a fair preponderance of the credible evidence, the husband engaged in acts which would constitute the offenses of disorderly conduct and harassment, warranting the issuance of the order of protection (see Family Ct Act § 832; Matter of Laboy v Melendez, 27 AD3d 650 [2006]; Matter of Kraus v Kraus, 26 AD3d 494 [2006]; Matter of Cutter v Feldman, 23 AD3d 557 [2005]; Matter of Marsha C. v Latoya D., 224 AD2d 522 [1996]; Matter of Pesce v Pesce, 223 AD2d 647 [1996]).
The husband’s remaining contentions are without merit. Mastro, J.E, Goldstein, Lifson and Garni, JJ., concur.